DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "and an index of the starting symbol carrying the data signal" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim as “the starting symbol” carrying the data signal was never introduced previously. 

Claim 6 recites the limitation "and H2 represents the first difference" in lines 7-8 of the claim. There is insufficient antecedent basis for this limitation in the claim as “the difference” was never introduced previously.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT “Further discussion on phase tracking for UL” 3GPP Draft R1-1700233.

Regarding Claim 1, CATT discloses a signal transmission method, comprising: sending, by a first device, a first reference signal to a second device, (see Pg. 1, Introduction line 1 i.e., phase tracking RS has been agreed to be supported for both NR downlink and NR uplink…It is known in the art of communications that uplink communications will include a UE (i.e., “first device”) performing uplink communications with a base station (i.e., “second device”)…”Agreements” i.e., phase tracking is denoted as PT-RS (i.e., “reference signal”)…PT-RS is confined in the scheduled time/frequency duration for a UE (i.e., “first device”)…”This contribution provides our proposals on phase tracking RS design for NR uplink”)

wherein the first reference signal is used for phase tracking (see Pg. 1, Introduction line 1 i.e., phase tracking RS…”Agreements” i.e., phase tracking is denoted as PT-RS…PT-RS is confined in the scheduled time/frequency duration for a UE).

see Pg. 2 i.e., As an example, Figure 2 illustrates such PTRS transmission, where PTRS is mapped in the frequency domain & Fig. 2 i.e., PTRS design which includes a first PTRS (i.e., “first reference signal”) is mapped to a first OFDM symbol index 2 in the time domain (i.e., horizontal axis) and to sub-carrier 5 the frequency domain (i.e., vertical axis))

wherein the first symbol comprises a symbol that carries a data signal (see Fig. 2 i.e., a first OFDM symbol index 2 will carry data on other subcarriers not including PTRS  & Pg. 2 lines 3-4 i.e., Figure 1 shows the generation of DFT-S-OFDM waveform, where the UE data is spread into multiple subcarriers after DFT transformation, Pg. 2, Paragraph 2 lines 6-7 i.e., mapping PTRS after DFT is preferred, which results in FDM multiplexing between data and PTRS & bottom of Pg. 2 i.e., Proposal: For DFT-S-OFDM waveform, PTRS mapped in the frequency domain and FDMed with data is considered as an option)

and that precedes a second symbol in a time-domain unit; (see Pg. 2 & Fig. 2 i.e., first OFDM symbol index 2 which includes PTRS precedes second OFDM symbol index 3 which carries DMRS in a time domain unit (i.e., “horizontal axis”)). 

and wherein the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit,  (see Pg. 2 & Fig. 2 i.e., second OFDM symbol index 3 is a starting symbol carrying DMRS in the time domain unit (i.e., “horizontal axis”)). 
see Pg. 2 & Fig.2 i.e., OFDM symbol index 1), the first reference signal is evenly mapped to the symbol preceding the second symbol, (see Pg. 2 & Fig.2 i.e., PTRS is evenly mapped to the OFDM symbol index 2 preceding the second OFDM symbol index 3).

Regarding Claim 4, CATT discloses the method according to claim 1, further comprising: mapping, by the first device, the first reference signal to a resource (see Fig. 2 i.e., PTRS mapped to OFDM symbol index 2) other than a first resource (see Fig. 2 i.e., OFDM symbol index 3) that comprises one or more of a synchronization signal block, a channel state information reference signal, or a demodulation reference signal, (see Fig. 2 i.e., OFDM symbol index 3 comprises DMRS)
 
Regarding Claim 5, CATT discloses the method according to claim 1, wherein an index of the symbol used to carry the first reference signal (see Fig. 2 i.e., OFDM symbol index 2) and that precedes the second symbol (see Fig. 2 i.e., OFDM symbol index 3) is related to a first difference (see Fig.2 i.e., difference of 1 OFDM symbol between index 2 and index 3), and the first difference is a difference between an index of the starting symbol carrying the DMRS (see Fig. 2 i.e., OFDM symbol index 3 carrying DMRS) and an index of the starting symbol carrying the data signal. (see Fig. 2 i.e., OFDM symbol index 2) 


see Fig. 2 i.e., time domain (i.e., horizontal axis)), the first reference signal is evenly mapped to a symbol whose index is larger than an index of the second symbol,  (see Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 4 which is larger than an index 3 of the second OFDM symbol ), 

Regarding Claim 8, CATT discloses the method according to claim 7, wherein the first reference signal is mapped to a last symbol that carries the data signal (see Fig. 2 i.e., OFDM symbol index 2)  

and that follows the second symbol (see Fig. 2 i.e., OFDM symbol index 3), and in time domain (see Fig. 2 i.e., time domain (i.e., horizontal axis)), the first reference signal is evenly mapped to a symbol (see Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 2) following the second symbol (see Fig. 2 i.e., OFDM symbol index 3) in descending order of index values of symbols, (see Fig. 2 i.e., descending order of index values of symbols from OFDM symbol 3 to OFDM symbol 2) 

Regarding Claim 9, CATT discloses a communications apparatus (see Pg. 1 i.e., UE), comprising: one or more memories (see Pg. 1 i.e., UE may comprise one or more memories), configured to store instructions (see Pg. 1 i.e., UE may comprise one or more memories storing instructions); and one or more processors (see Pg. 1 i.e., UE may comprise one or more processors) coupled to the one or more memories (see Pg. 1 i.e., UE may comprise one or more memories) and configured to execute the see Pg. 2 i.e., As an example, Figure 2 illustrates such PTRS transmission, where PTRS is mapped in the frequency domain & Fig. 2 i.e., PTRS design which includes a first PTRS (i.e., “first reference signal”) is mapped to a first OFDM symbol index 2 in the time domain (i.e., horizontal axis) and to sub-carrier 5 the frequency domain (i.e., vertical axis))

wherein the first reference signal is used for phase tracking, (see Pg. 1, Introduction line 1 i.e., phase tracking RS…”Agreements” i.e., phase tracking is denoted as PT-RS…PT-RS is confined in the scheduled time/frequency duration for a UE).

the first symbol comprises a symbol that carries a data signal (see Fig. 2 i.e., a first OFDM symbol index 2 will carry data on other subcarriers not including PTRS  & Pg. 2 lines 3-4 i.e., Figure 1 shows the generation of DFT-S-OFDM waveform, where the UE data is spread into multiple subcarriers after DFT transformation, Pg. 2, Paragraph 2 lines 6-7 i.e., mapping PTRS after DFT is preferred, which results in FDM multiplexing between data and PTRS & bottom of Pg. 2 i.e., Proposal: For DFT-S-OFDM waveform, PTRS mapped in the frequency domain and FDMed with data is considered as an option)

and that precedes a second symbol in a time-domain unit, (see Pg. 2 & Fig. 2 i.e., first OFDM symbol index 2 which includes PTRS precedes second OFDM symbol index 3 which carries DMRS in a time domain unit (i.e., “horizontal axis”)).
see Pg. 2 & Fig. 2 i.e., second OFDM symbol index 3 is a starting symbol carrying DMRS in the time domain unit (i.e., “horizontal axis”)). 

and send the first reference signal to a second device, (see Pg. 1, Introduction line 1 i.e., phase tracking RS has been agreed to be supported for both NR downlink and NR uplink…It is known in the art of communications that uplink communications will include a UE (i.e., “first device”) performing uplink communications with a base station (i.e., “second device”)…”Agreements” i.e., phase tracking is denoted as PT-RS (i.e., “reference signal”)…PT-RS is confined in the scheduled time/frequency duration for a UE (i.e., “first device”)…”This contribution provides our proposals on phase tracking RS design for NR uplink”)
 
Regarding Claim 10, CATT discloses the communications apparatus according to claim 9, wherein starting from a starting symbol carrying the data signal (see Pg. 2 & Fig.2 i.e., OFDM symbol index 1), the first reference signal is evenly mapped to a symbol preceding the second symbol, (see Pg. 2 & Fig.2 i.e., PTRS is evenly mapped to the OFDM symbol index 2 preceding the second OFDM symbol index 3).

Regarding Claim 12, CATT discloses the communications apparatus according to claim 9, wherein the one or more processors configured to execute the instructions, further cause the apparatus to: map the first reference signal to a resource other than a first see Fig. 2 i.e., OFDM symbol index 3) that carries one or more of a synchronization signal block, a channel state information reference signal, or a demodulation reference signal, (see Fig. 2 i.e., OFDM symbol index 3 comprises DMRS). 

Regarding Claim 13, CATT discloses the communications apparatus according to claim 9, wherein an index of the symbol that is used to carry the first reference signal (see Fig. 2 i.e., OFDM symbol index 2) and that precedes the second symbol (see Fig. 2 i.e., OFDM symbol index 3) is related to a first difference (see Fig.2 i.e., difference of 1 OFDM symbol between index 2 and index 3), and the first difference is a difference between an index of the starting symbol carrying the DMRS (see Fig. 2 i.e., OFDM symbol index 3 carrying DMRS) and an index of a starting symbol carrying the data signal, (see Fig. 2 i.e., OFDM symbol index 2) 

Regarding Claim 15, CATT discloses the communications apparatus according to claim 9, wherein in a time domain (see Fig. 2 i.e., time domain (i.e., horizontal axis)), the first reference signal is evenly mapped to a symbol whose index is larger than an index of the second symbol,  (see Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 4 which is larger than an index 3 of the second OFDM symbol), 

Regarding Claim 16, CATT discloses the communications apparatus according to claim 15, wherein the first reference signal is mapped to a last symbol that carries the data signal (see Fig. 2 i.e., OFDM symbol index 2)  
see Fig. 2 i.e., OFDM symbol index 3), and in the time domain (see Fig. 2 i.e., time domain (i.e., horizontal axis)), the first reference signal is evenly mapped to a symbol (see Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 2) following the second symbol (see Fig. 2 i.e., OFDM symbol index 3) in descending order of index values of symbols, (see Fig. 2 i.e., descending order of index values of symbols from OFDM symbol 3 to OFDM symbol 2) 

Regarding Claim 17, CATT discloses a non-transitory computer-readable medium (see Pg. 1 i.e., UE may comprise non-transitory computer-readable medium), having processor-executable instructions stored thereon, the processor-executable instructions when executed by a processor (see Pg. 1 i.e., UE may comprise a processor with executable instructions), cause the processor (see Pg. 1 i.e., UE) to implement operations comprising: mapping a first reference signal to a first symbol, (see Pg. 2 i.e., As an example, Figure 2 illustrates such PTRS transmission, where PTRS is mapped in the frequency domain & Fig. 2 i.e., PTRS design which includes a first PTRS (i.e., “first reference signal”) is mapped to a first OFDM symbol index 2 in the time domain (i.e., horizontal axis) and to sub-carrier 5 the frequency domain (i.e., vertical axis))
wherein the first reference signal is used for phase tracking, (see Pg. 1, Introduction line 1 i.e., phase tracking RS…”Agreements” i.e., phase tracking is denoted as PT-RS…PT-RS is confined in the scheduled time/frequency duration for a UE).

see Fig. 2 i.e., a first OFDM symbol index 2 will carry data on other subcarriers not including PTRS  & Pg. 2 lines 3-4 i.e., Figure 1 shows the generation of DFT-S-OFDM waveform, where the UE data is spread into multiple subcarriers after DFT transformation, Pg. 2, Paragraph 2 lines 6-7 i.e., mapping PTRS after DFT is preferred, which results in FDM multiplexing between data and PTRS & bottom of Pg. 2 i.e., Proposal: For DFT-S-OFDM waveform, PTRS mapped in the frequency domain and FDMed with data is considered as an option)

and that precedes a second symbol in a time-domain unit, (see Pg. 2 & Fig. 2 i.e., first OFDM symbol index 2 which includes PTRS precedes second OFDM symbol index 3 which carries DMRS in a time domain unit (i.e., “horizontal axis”)).

and the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit; (see Pg. 2 & Fig. 2 i.e., second OFDM symbol index 3 is a starting symbol carrying DMRS in the time domain unit (i.e., “horizontal axis”)). 

and sending the first reference signal to a second device, (see Pg. 1, Introduction line 1 i.e., phase tracking RS has been agreed to be supported for both NR downlink and NR uplink…It is known in the art of communications that uplink communications will include a UE (i.e., “first device”) performing uplink communications with a base station (i.e., “second device”)…”Agreements” i.e., phase tracking is denoted as PT-RS (i.e., “reference signal”)…PT-RS is confined in the scheduled time/frequency duration for a UE (i.e., “first device”)…”This contribution provides our proposals on phase tracking RS design for NR uplink”)
.  
Regarding Claim 18, CATT discloses the non-transitory computer-readable medium according to claim 17, wherein the processor-executable instructions further cause the processor to implement operations comprising: starting from the first symbol carrying the data signal (see Pg. 2 & Fig.2 i.e., OFDM symbol index 1), evenly map the first reference signal to the symbol preceding the second symbol, (see Pg. 2 & Fig.2 i.e., PTRS is evenly mapped to the OFDM symbol index 2 preceding the second OFDM symbol index 3).

Regarding Claim 20, CATT discloses the non-transitory computer-readable medium according to claim 17, wherein the processor-executable instructions further cause the processor to implement operations comprising: mapping the first reference signal to a resource (see Fig. 2 i.e., PTRS mapped to OFDM symbol index 2) other than a first resource (see Fig. 2 i.e., OFDM symbol index 3) that comprises one or more of a synchronization signal block, a channel state information reference signal, or a demodulation reference signal, (see Fig. 2 i.e., OFDM symbol index 3 comprises DMRS).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CATT “Further discussion on phase tracking for UL” 3GPP Draft R1-1700233 in view of Lee et al. US (2019/0081844). 

Regarding Claims 3, 11, and 19 CATT discloses the method and communication apparatus according to claims 1, 9, and 17 but does not disclose further comprising: mapping, by the first device, the first reference signal to a resource other than a first resource that carries a physical downlink control channel (PDCCH). However the claim feature would be rendered obvious in view of Lee et al. US (2019/0081844).

Lee discloses mapping, by the first device, the first reference signal to a resource other than a first resource that carries a physical downlink control channel (PDCCH) (see Para’s [0126] i.e., In particular, a PTRS is not defined in a region to which a control channel is assigned in a resource region & [0127] i.e. the terminal can receive the PTRS in a region except an OFDM symbol to which a control channel is assigned in a subframe. For example, the terminal can determine an OFDM symbol immediately after an OFDM symbol in which PDCCH is transmitted as a position to which a PTRS is arranged in a subframe). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first reference signal disclosed in CATT to be mapped to a resource other than a first resource that carries a physical downlink control channel (PDCCH) as disclosed in the teachings of Lee because the motivation lies in Lee that the PTRS is not defined in a region to which a control channel is assigned in a resource region ensuring that the UE properly receives the control information in the received PDCCH. 

Allowable Subject Matter
3.	Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461